Citation Nr: 1124613	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-39 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a permanent and total disability evaluation for pension purposes.

2.  Entitlement to service connection for a knee condition.

3.  Entitlement to service connection for an ankle condition.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant had active service from September 1986 to June 1987.  He also had various periods of active duty training and inactive duty training and was discharged from the Reserves in August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his VA Form 9 received in March 2010, the appellant requested a travel board hearing.  The hearing was scheduled in April 2011, but the Appellant failed to report.  The Appellant has not provided good cause for his failure to report or requested that his hearing be rescheduled.  As such, his request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

The issues of entitlement to service connection for knee and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.159 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As explained below, there is no legal basis upon which pension benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

In February 2009, the RO denied the appellant's claim for pension benefits, finding that he did not have the requisite wartime service.  

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. § 1521.  

A veteran meets the service requirements to receive nonservice-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of an appellant who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

The appellant's DD Form 214 shows active service from September 1986 to June 1987.  He was discharged from the Reserves in August 1989.  The appellant did not serve during a period of war as defined by law or regulation.  As such, he is ineligible for pension benefits.  As the law is dispositive of the appellant's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  Sabonis. 


ORDER

Entitlement to a permanent and total disability evaluation for pension purposes is denied.  


REMAND

In February 2009, the appellant claimed entitlement to service connection for residuals of knee and ankle injuries.  He reported that he had been treated by doctors at Camp Lejeune, North Carolina.  The appellant reported that he was in field wire school and that while training on a telephone pole, he fell backward and injured his knee and ankle.  He asserts that he was subsequently reassigned occupational specialties from field wireman to warehouseman, and that he had since suffered from complications as a direct result of his service related injury. 

In March 2009, the RO denied entitlement to service connection for any knee condition and any ankle condition.  The appellant subsequently perfected an appeal of this decision.  

In developing the claim, the RO requested service treatment records from the National Personnel Records Center.  The response received indicates that all available requested records (original microfiche) were sent.  On review, the only service treatment records received were the appellant's September 1986 enlistment examination and corresponding report of medical history.  There was also an October 1989 memo from the Director, Marine Corps Reserve Support Center to the commanding officer of a Reserve unit.  The memo indicated that the appellant's medical and dental records were not received and the memo requested that they be mailed to the center as soon as possible.  

An August 2009 rating note indicates that the service treatment record jacket contains a page showing his reserve records did not transfer with him and that they needed to try and obtain those records and/or do unavailability procedures.  

In June 2010, the RO requested any inpatient clinical records from Camp Lejeune Naval Medical Center showing treatment for a knee or ankle injury.  Response received indicates that searches were conducted of Camp Lejeune Naval Medical Center for 1987, but no records were located.

On review, the appellant did not specifically report inpatient treatment.  He has, however, reported receiving treatment while stationed at Camp Lejeune.  Given that only limited service treatment records were received and that there is an indication that all records were not transferred to the Marine Corps Reserve Support Center, further efforts should be made to obtain any additional service treatment records.  If the identified service treatment records cannot be located, the RO must prepare a formal finding of unavailability and inform the appellant.  See M21-1MR, Part III, iii.2.I.59.b.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Marine Corps Reserve Support Center, and all other appropriate agencies, and request any treatment records related to the appellant's active duty and/or Reserve service.  The RO/AMC must document all efforts made to obtain such records.  If it is determined that the records do not exist or that further efforts to obtain them would be futile, the RO/AMC must prepare a formal finding of unavailability of service records and inform the appellant.  

2.  Upon completion of the foregoing and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to service connection for knee and ankle disabilities.  All applicable laws and regulations must be considered.  If the benefits sought on appeal remain denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


